Citation Nr: 1746045	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1967 to December 1967 and the Army from August 1970 to November 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in August 2017.

Claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim encompasses any psychiatric diagnoses during the appeal period and the Board has recharacterized the issue accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  A February 1973 Board decision denied the Veteran's claim for service connection a nervous condition.  

2.  Evidence added to the record since the February 1973 Board decision denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a psychiatric disorder, to include generalized anxiety disorder.  

3.  The Veteran's generalized anxiety disorder was onset in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include generalized anxiety disorder.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2016).

2.  Generalized anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the August 2017 Board hearing, the Veteran testified that his anxiety stems from being kicked in the upper thigh area and groin by a drill instructor during service.  He testified that his anxiety began immediately after service and steadily progressed.  See August 2017 Board hearing transcript, p. 3-4; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that the Veteran's August 2017 testimony constitutes new and material evidence sufficient to reopen the Veteran's claim for service connection for a psychiatric disorder, to include generalized anxiety disorder.  See August 2017 Board hearing transcript, p. 3-4.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board acknowledges that VA treatment records show no diagnosis of or treatment for a psychiatric condition during service.  

In the Veteran's March 1971 application for compensation or pension for his lymphatic gland condition, the Veteran reported being kicked by his drill instructor during boot training.  A June 1972 VA examination shows a diagnosis of anxiety reaction, chronic.  A November 2010 letter from Dr. C.W. at the VA Medical Center in Dayton Ohio notes the Veteran has been under his care since July 2, 2002 for generalized anxiety disorder.

The Veteran is competent to report psychiatric symptoms that began in service and the Board finds the Veteran's testimony credible.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for generalized anxiety disorder is warranted.
At the August 2017 Board hearing, the Veteran indicated that a grant of service connection for any psychiatric disability, regardless of the diagnosis, would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

The Veteran's claim for a psychiatric disorder, to include generalized anxiety disorder, is reopened.

Service connection for generalized anxiety disorder is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


